WESTERFIELD, J.
Plaintiff alleges lie was instructed by defendant to crank an automobile and that in endeavoring to do sp his arm, was fractured.. He attributes the accident to the negligence of defendant and sues for damages.
The alleged negligence is claimed to be due to defendant having stepped on the accelerator or, as plaintiff styles it, “too much juice” was given the automobile engine while he was endeavoring to crank it.
There is no proof whatever that defendant had anything to do with the engine while plaintiff was endeavoring to crank the car, except the statement of plaintiff to that effect, and plaintiff testified that he didn’t know what he meant by “too much juice”, and that he only used that term because he heard others using it in relation to automobiles. Defendant says he was not even in the car at the time. Only plaintiff and defendant testified as to the manner in which plaintiff was injured.
We see no reason to disturb the judgment which the trial court rendered in defendant’s favor and it is therefore affirmed.